ON APPELLANTS MOTION FOR REHEARING.
BEAUCHAMP, Judge.
The motion for rehearing in this cause is based on the contention that the State did not prove the offense was committed *219in Dallas County. No issue was made on this subject on the trial of the case, for which reason the presumption rests that jurisdiction was proven. Art. 847, note 5, Vernon’s Ann. C. C. P.
We do find in the record a bill of exception by which the trial court has certified “* * * that the prosecution failed to prove, and did not prove, that the alleged offense occurred in the County of Dallas and State of Texas, and the facts were fully alleged in defendant’s motion for a new trial * * Thus it is made to appear that the court has certified a failure which is not justified by the record. We find from numerous witnesses that appellant was driving on Singleton Boulevard. C. C. Mooney, deputy sheriff, testified that the occurrence was on Singleton Boulevard. He then said, “Singleton Blvd. is in Dallas County.” (S. F. page 18.)
Had the bill of exception been properly drawn, the approval of it by the court would have raised a very serious question on appeal. Such bill does not comply with the rules in that it does not show that the question of venue was made an issue in the trial of the case, and does not show the evidence which was introduced on the subject. See Valdez v. State, 141 Cr. R. 52, 147 S. W. (2d) 246.
The motion for rehearing is overruled.